DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 3, 12, 14, 16, 18 and 20 are amended.
Claim 2 is cancelled.

Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, an ignition coil for an internal combustion engine 
comprising: 
a primary coil; 
a secondary coil which is wound around a secondary spool being disposed on 
an outer peripheral side of the primary coil; 
a center core which is disposed on an inner peripheral side of the primary coil and the secondary coil; 
an outer core which is disposed on an outer peripheral side of the primary coil and the secondary coil; 
a high voltage output section outputting a voltage from the secondary coil to an
outside and having conductivity; and 
a case accommodating the primary coil, the secondary coil, the secondary spool, the center core, the outer core and the high voltage output section, 
a first filler resin which is filled in parts of an inside of the case, and covers at least the outer peripheral side of the secondary coil that is wound around the secondary spool; 
a cover sealant which includes the primary coil, the secondary spool, the secondary coil, the center core and the first filler resin; 
a second filler resin which is filled inside the case and seals the cover sealant; 
and a connector protruding towards an outside of the case, wherein, 
the case includes a fixing portion being fixed to an internal combustion engine, and the second filler resin covers the outer core and has a lower elasticity than the first filler resin 
the case includes an opening portion which is open to a side which is different from another side on which the fixing portion is disposed; 
the second filler resin includes an exposed surface which is exposed towards the outside of the case, and 
the connector protrudes from the exposed surface.  

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837